Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. 
Applicant’s argument – (pages 5-6) Applicant argued the following:
It is respectfully submitted that claims 1-15 are patentable over Lipton because Lipton fails to disclose “a second network associated with a second region, the second network configured to track the subject within the second region in response to the alert from the first network,” as recited in independent claim 1 and “tracking the subject within a second region being monitored by a second network, in response to the alert from the first network,” as recited in independent claim 10. (Emphasis added).
Applicant’s emphasis on “in response to the alert from the first network.” Applicant argues prior art teaching of 0055 is to generate a report for a user, 0162 teach tracking an individual across multiple cameras, rather than multiple regions, and 0066 where engine 120 and 160 are not networks but software.  Please read the Remarks for further detail. 
Examiner’s response – Examiner respectfully disagree regarding lack of teaching of the following method claim “…a second network associated with a second region, the second network configured to track the subject within the second region in response to the alert from the first network.”
As pointed out Lipton et al teaches in 0134 teach where activity inference engine 160 (second network) operate in (work in response) real-time and process of the video analytic engine 120 (first network). 0058 detail the kind of alerts that are generated from the video primitives (first network) for the activity inference engine (second network). 0066 detail where the alert maybe generate a report, but 0188 teaching other kind of alert such as Count alerts. Figure 2J is a good example of teaching of the method claim, where activity inference engine 160 (second network) operation in (work in response) 
	Lipton et al teaches in 0049 where network can be operations of any number of protocol such as IP, ATM, SONET, UDP, IEEE 802.x, thus according a network can be a software (or protocol) where activity inference engine 160 and video analytic engine 120 can be view as network as well. Please amend to clarify if the first and second network of the instant invention in order the set apart from Lipton et al. 

Applicant’s argument – (page 6) Applicant argued the following:
In contrast, the first and second networks of claims 1 and 10 are related to tracking of separate geographic regions, rather than segregation of computing activities. The tripwire triggers of Figure 2J are simply used to count foot traffic, rather than triggering an alert to handoff tracking from the first network in a first region to a second network in a second region.
Please read the Remarks for further detail. 
Examiner’s response – This detail explanation of the tracking and alert are more detail than what is claimed in the method claim. If this is what is considered unique please amendment these languages of tracking and alert for it to be considered. Please be mindful and double check with specification in order to prevent new matter during amendment.  

/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656